***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
              IN RE TAIJHA H.-B.—CONCURRENCE

  MULLINS, J., with whom KAHN, J., joins, concurring
in part and dissenting in part. I agree with and join
parts I, II and III of the majority opinion. My disagree-
ment with the majority centers on the question of
whether, in the present case, the prophylactic proce-
dures set forth in Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493, are required under the
due process clause of the fourteenth amendment to the
United States constitution. As the majority points out,
for the Anders procedure to apply, first, there must
be a constitutional right to counsel. We already have
concluded that a parent has no right to counsel under
the sixth amendment to the federal constitution or
under article first, § 8, of the Connecticut constitution.
See State v. Anonymous, 179 Conn. 155, 159, 425 A.2d
939 (1979). Nevertheless, the majority concludes that,
pursuant to Lassiter v. Dept. of Social Services, 452
U.S. 18, 27, 101 S. Ct. 2153, 68 L. Ed. 2d 640 (1981), the
present case falls into the small subset of termination
proceedings where there is such a constitutional right
pursuant to the due process clause of the fourteenth
amendment. I respectfully disagree with part IV of the
majority opinion.
    Rather, I agree with the reasoning of the Supreme
Court of California, which balanced the factors
expressed in Lassiter and concluded that the due pro-
cess clause of the fourteenth amendment does not
require an Anders procedure in this context. See In re
Sade C., 13 Cal. 4th 952, 990, 920 P.2d 716, 55 Cal. Rptr.
2d 771 (1996), cert. denied sub nom. Gregory C. v. Dept.
of Children’s Services, 519 U.S. 1081, 117 S. Ct. 747,
136 L. Ed. 2d 685 (1997). In Lassiter, the United States
Supreme Court began its analysis with ‘‘the presump-
tion that an indigent litigant has a right to appointed
counsel only when, if he loses, he may be deprived of
his physical liberty.’’ Lassiter v. Dept. of Social Services,
supra, 452 U.S. 26–27. The court further explained that
‘‘[t]he dispositive question . . . is whether the three
. . . factors [set forth in Mathews v. Eldridge, 424 U.S.
319, 335, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976)], when
weighed against the presumption that there is no right to
appointed counsel in the absence of at least a potential
deprivation of physical liberty, suffice to rebut that pre-
sumption and thus . . . lead to the conclusion that the
[d]ue [p]rocess [c]lause requires the appointment of
counsel when a [s]tate seeks to terminate an indigent’s
parental status.’’ Lassiter v. Dept. of Social Services,
supra, 31.
  The three Eldridge factors that must be weighed
against the presumption are ‘‘the private interests at
stake, the government’s interest, and the risk that the
procedures used will lead to erroneous decisions.’’ Id.,
27. The United States Supreme Court explained in Las-
siter that ‘‘[w]e must balance these elements against
each other, and then set their net weight in the scales
against the presumption that there is a right to
appointed counsel only where the indigent, if he is
unsuccessful, may lose his personal freedom.’’ Id. The
majority acknowledges the presumption and the balanc-
ing that is required to overcome it but, in my view,
overcomes the presumption too readily.
   In assessing the strength of the first Eldridge prong—
the private interests at stake—the majority did not con-
sider the interests of the child, Taijha H.-B. As the
Supreme Court of California explained in In re Sade
C., supra, 13 Cal. 4th 987, in a proceeding for termination
of parental rights, the first prong of the Eldridge factors
must necessarily include consideration of the rights of
the child. See id. (‘‘[t]he private interests at stake are
those of the indigent parent and his child’’). That court
aptly reasoned that, ‘‘[w]hat the parent wants or needs
is not necessarily what the child wants or needs. . . .
If [their wants and needs are] consistent, any added
protection arguably given to the parent might benefit
the child as well. If inconsistent, however, such protec-
tion might effectively cause the child harm by helping
the parent. The presumption, evidently, [when parental
rights have been terminated] is that the wants and needs
of parent and child are inconsistent. As stated, the
appealed-from decision [the termination of parental
rights], which is predicated on detriment the parent
caused or allowed his child to suffer, is presumptively
accurate and just.’’ (Citation omitted; emphasis in origi-
nal.) Id., 989.
   In the present case, there is no indication that the
child supports the appeal of the respondent, her mother,
Sonya B., and, therefore, we are left with the presump-
tion that the wants and needs of the parent and the
child are inconsistent.1 Therefore, weighing the
Eldridge factors against the presumption against coun-
sel, unless there is a deprivation of physical liberty, I
would conclude that there is no constitutional due pro-
cess right to state appointed counsel in this case. Conse-
quently, if there is no constitutional right to counsel,
the Anders procedure does not apply.
   I acknowledge that, despite not having a constitu-
tional due process right to counsel, parents still enjoy
a statutory right to counsel in termination proceedings.
See General Statutes § 45a-717 (b). That statutory right,
however, does not mandate the use of the Anders proce-
dure. See State v. Francis, 322 Conn. 247, 259, 262, 140
A.3d 927 (2016) (declining to require Anders procedure
to safeguard purely statutory right to counsel for motion
to correct illegal sentence in criminal cases and reason-
ing that, ‘‘because there is no underlying constitutional
right to appointed counsel in postconviction proceed-
ings, criminal defendants have no constitutional right to
insist on the Anders [procedure] which [was] designed
solely to protect that underlying constitutional right’’
[internal quotation marks omitted]). Thus, I conclude
that our state statutes and rules of practice provide the
proper procedure to follow when an appellate attorney
wishes to withdraw from an appeal of a decision termi-
nating parental rights.
   Under our law, for cases involving the termination
of parental rights, if counsel reviews a case and con-
cludes that there are no nonfrivolous issues to pursue
on appeal, counsel is required to make this known to
the judicial authority, as well as to the party and the
Division of Public Defender Services. See Practice Book
§ 79a-3 (c) (2). Nothing more is required. The fact that
nothing more is required does not mean that a trial
judge’s hands are tied. If a trial court has concerns
related to the reasons for counsel’s withdrawal, it can
always inquire further. To be sure, this court previously
has stated that, ‘‘if the court is not completely satisfied
with the reasons for counsel’s conclusion, it may direct
counsel to provide additional substantiation for his
opinion or deny counsel’s request to withdraw.’’ State
v. Francis, supra, 322 Conn. 268 n.12. The fact that the
trial court is not mandated to merely accept counsel’s
representation, without question, supports my view that
the statutory scheme is sufficient to protect an indigent
parent’s right to counsel.
      Accordingly, I respectfully concur and dissent.
  1
    I agree with the majority that an accurate determination as to whether
a child’s parent should remain the parent is an interest shared by both the
child and the parent. But, those interests may diverge once a trial court
determines that termination of parental rights is in the child’s best interest.
Here, the trial court has made a final determination that the respondent
should not remain the parent. ‘‘After the [s]tate has established parental
unfitness . . . the court may assume . . . that the interests of the child
and the natural parents . . . diverge.’’ Santosky v. Kramer, 455 U.S. 745,
760, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1981). Thus, a valid determination
has been made that ‘‘presumptively establishes that the child’s welfare lies
with someone other than [her] parent.’’ (Emphasis in original.) In re Sade
C., supra, 13 Cal. 4th 990.
   Consequently, given that a presumptively valid determination that the
respondent’s rights should be terminated has been made, the Anders-like
procedures the majority now requires unnecessarily prolong the resolution
of this matter. ‘‘There is little that can be as detrimental to a child’s sound
development as uncertainty over whether he is to remain in his current
‘home,’ under the care of his parents or foster parents, especially when such
uncertainty is prolonged.’’ Lehman v. Lycoming County Children’s Services
Agency, 458 U.S. 502, 513–14, 102 S. Ct. 3231, 73 L. Ed. 2d 928 (1982).
The extended uncertainty that the Anders-like procedures usher in after a
presumptively valid determination has been made that termination of paren-
tal rights is appropriate, is not in the child’s best interest. This view is
fortified by the fact that, in this particular case, the child, who has a right
to do so, has not joined in the respondent’s appeal, nor has she raised
any of her own issues with respect to the accuracy of the trial court’s
determination that the respondent’s parental rights should be terminated.